UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2842



CHARLES C. ESTELLE, JR.; CHARLES C. ESTELLE,
SR.,

                                          Plaintiffs - Appellants,

          versus

COUNTY OF MONTGOMERY, MARYLAND; CLARENCE
EDWARDS, Police Chief, County of Montgomery;
STEPHEN DECARLO, Officer; OTHER UNKNOWN
OFFICERS OF THE MONTGOMERY COUNTY POLICE
DEPARTMENT,
                                           Defendants - Appellees,

          and


STATE OF MARYLAND; ANDREW L. SONNER; ALEXANDER
FOSTER; PATRICK BATES; GOOD COUNSEL HIGH
SCHOOL, Xavieran Brothers; MICHAEL MURPHY,
President,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-94-2648-AW, CA-94-3241-AW)


Submitted:   May 16, 1996                   Decided:   May 28, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
Affirmed by unpublished per curiam opinion.

Charles C. Estelle, Jr., and Charles C. Estelle, Sr., Appellants
Pro Se.   James Louis Parsons, Jr., COUNTY ATTORNEY'S OFFICE,
Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellants appeal from the district court's order denying

relief on their 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Estelle v. County of Montgomery, Nos. CA-94-2648-AW; CA-94-

3241-AW (D. Md. Sept. 19 & Oct. 4, 1995). We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2